MODIFY, REFORM, and AFFIRM; and Opinion Filed August 29, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00586-CR

                              TIMOTHY MANIMOI, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F08-59321-Y

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice O’Neill
       After placing appellant Timothy Manimoi on deferred-adjudication probation, the trial

court granted the State’s motion to proceed with an adjudication of guilt, adjudicated appellant

guilty, and sentenced him to five years in prison. Appellant appeals the trial court’s judgment

asserting (1) the judgment should be reformed to properly reflect the trial court proceedings, and

(2) the evidence is insufficient to support the trial court’s order that he pay court costs. For the

following reasons, we reform the judgment and affirm the judgment, as reformed.

       After the trial court placed appellant on deferred adjudication probation, the State filed a

motion to proceed with an adjudication of guilt. In its motion, the State alleged appellant

violated the terms and conditions of his probation by (1) committing the offenses of unlawful

carrying of a weapon and possession of marijuana, (2) failing to pay court costs and court-

appointed attorney fees, (3) failing to pay probation fees, (4) failing to pay Crime Stoppers fee,
and (5) failing to pay urinalysis fees. Appellant pleaded not true to the allegations in the State’s

motion to adjudicate. Following a hearing, the trial court found the allegations in the State’s

motion true, revoked appellant’s probation, and sentenced him to prison.

         In his first point of error, appellant contends we should reform the judgment to show

there was no plea bargain agreement. The trial court’s judgment erroneously recites there was a

plea bargain for five years’ confinement. However, appellant did not plead true and there was no

agreement about punishment. The State concedes reformation is appropriate. Consequently, we

reform the judgment to show “N/A” following “Terms of Plea Bargain.” See Tex. R. App. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet. ref’d). We sustain appellant’s first point of

error.

         In his second point of error, appellant contends we should reform the judgment to

properly reflect the probation conditions the trial court found he violated. The record contains

two motions to adjudicate, the first of which was withdrawn by the State. The second motion

filed in October 2011 alleged appellant violated conditions (a), (h), (j), (k), and (n) of his

probation. The trial court found the allegations true.

         The trial court’s judgment recites that appellant violated the terms and conditions of his

community supervision, “as set out in the State’s ORIGINAL Motion to Adjudicate Guilt: See

attached Motion to Adjudicate Guilt.” However, no motion to adjudicate is attached to the

judgment. Again, the State concedes reformation is appropriate. Therefore, we reform the

judgment to show the trial court found appellant violated conditions (a), (h), (j), (k), and (n) as

alleged in the State’s October 2011 motion. See Bigley, 865 S.W.2d at 27-28; Asberry, 813
S.W.2d at 529-30.




                                                –2–
       In his third point of error, appellant claims we should reform the trial court’s judgment to

delete the requirement that he pay court costs because the clerk’s record does not contain a bill of

costs. Following submission of this case, we ordered the Dallas County District Clerk to prepare

and file a supplemental clerk’s record containing a detailed itemization of the costs and fees

assessed in this case along with an explanation of any abbreviations used to define the costs and

fees. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, .006 (West 2006). The Dallas County

District Clerk has complied with our order by filing a signed and certified supplemental clerk’s

record containing the itemization of the costs assessed in this case. Because the record now

contains a bill of costs supporting the assessment of costs in the judgment, appellant’s complaint

is moot. See Coronel v. State, ___ S.W.3d ___, 2013 WL 3874446, * 4 (Tex. App.—Dallas

2012, no pet. h.); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We

overrule appellant’s third point of error.

       We reform the trial court’s judgment as specified above, and affirm the judgment, as

reformed.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE



Do Not Publish
TEX. R. APP. P. 47

120586F.U05




                                                –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

TIMOTHY MANIMOI, Appellant                             On Appeal from the Criminal District Court
                                                       No. 7, Dallas County, Texas
No. 05-12-00586-CR          V.                         Trial Court Cause No. F08-59321-Y.
                                                       Opinion delivered by Justice O'Neill.
THE STATE OF TEXAS, Appellee                           Justices Francis and Fillmore participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       (1) The recitation of “5 YEARS TDC” following “Terms of Plea Bargain” is deleted and
           replaced with “N/A.”

       (2) The recitation that “Defendant violated the terms and conditions of community
           supervision “as set out in the State’s ORIGINAL Motion to Adjudicate Guilt as
           follows: See attached Motion to Adjudicate Guilt” is deleted and replaced with
           “Defendant violated conditions (a), (h), (j), (k), and (n) as alleged in the States’
           October 2011 motion to adjudicate.”


As REFORMED, the judgment is AFFIRMED.


Judgment entered this 29th day of August, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE



                                                –4–